Action to recover damages for breach of a contract under which defendant served food at a party in plaintiff’s home to plaintiff’s guests. The complaint contained two causes of action, one for damages for mental anguish suffered by the plaintiff as a consequence of the defendant’s breaching its contract to furnish food fit for human consumption, as a result of which breach plaintiff’s guests were poisoned; and a second cause of action for the recovery of the contract price paid by plaintiff to the defendant corporation. Defendant moved to dismiss both causes of action. The Special Term granted the motion to dismiss the first cause of action and denied the motion to dismiss the second cause of action. The plaintiff appeals from the order insofar as it dismissed the first cause of action. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The alleged cause of action does not come within any exception to the general rule that mental suffering resulting from a breach of contract is not a subject of compensation. (Boyce v. Greeley Square Hotel Co., 228 N. Y. 106, 111; Curtin v. Western Union Telegraph Co., 13 App. Div. 253, 256; Davis v. Standard National Bank, 50 App. Div. 210.) Hagarty, Acting P. J., Carswell, Johnston, Adel and Nolan, JJ., concur.